Title: To Thomas Jefferson from William Henry Harrison, 20 November 1805
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Vincennes 20th. Novr. 1805
                  
                  Mr Hay having declined the appointment of a member of the Legislative Council for this Territory two other persons have been nominated agreeably to the Ordinance and I presume their names have been sent on to you. Viz Mr Shadrack Bond & Mr John Perry—the former is certainly the most proper character; altho’ he has had little advantage from education he posseses a very strong natural capacity & his character for honesty has never been impeached He is withall a staunch republican & much more popular than any other man in his County—I beleive it was the Wish of the Members of the House of Representatives as I know it is of his present Constituents that he should be in the Council—Mr Perry is a French man—I know nothing against his character excepting that he has been pretty deeply engaged in purchasing the land claims in the Illinois Country—Both these gentlemen were unfortunately opposed to our going into the second grade of Government—Mr Bonds opposition was very extraordinary & unexpected—the greatest efforts were however made by the land Jobbers to gain him over to their interest, & their gentry (some of whom own upwards of 100,000 acres of land) frightened at the Idea of having a land tax did not hesitate to spread any falsehood that was likely to defeat the Measure. 
                  I Have the Honor to be with the most perfect Respect & Esteem Dr Sir your Huml Servt.
                  
                     Willm H. Harrison 
                     
                  
               